Title: From Thomas Boylston Adams to Alexander Bryan Johnson, 30 October 1819
From: Adams, Thomas Boylston
To: Johnson, Alexander Bryan


				
					Dear Sir,
					Quincy October 30th: 1819
				
				Your favour of the 19th: instant I duly received with Mr: Whitelaw’s letter I have opened a correspondence with Mr Baxter an Ally of Brownington to whom Mr Whitelaw referred me, relative to the future disposal of my own and the lands under my care in Salem, and as you may wish to know the whole truth, however discouraging in relation to  the property in which you have some interest, I send you for perusal a letter recently received from him. I have  answered him by requesting further information and shall be governed in my future instructions to him by the intelligence he may give. I would gladly embrace your offer to purchase your Share, on some terms, if it were in my power; but having no money to invest in such property and being in need of all I can command, I am obliged to decline the proposition you make, and to make the best of a hard bargain in the degree of interest I already hold in the Vermont lands—My purpose is to give Mr. Baxter a power of Attorney to sell my lot on such terms as it will yield, and to expose it at Auction—if no private sale can be effected. Mrs Clark is of the same disposition as to her share, but a difficulty might occur in disposing of a part of undivided lots. The quality of the lands and their local Situations according to the information of Mr. Baxter, derived from Ephraim Blake Esqr the first Settler in the Township affords no encouragement that the property will increase in value, and as it may still tax the owners with expence if not sold, at some rate, my advice is to get rid of it as soon as possible. The best part of my brother J Q. Adams’s lot is taken up by a Mr: Willson, and it may be most advantageous to him as it has raised the value of his lot above the rest. Mr: Blake’s valuation of the land is lower than Mr: Whitelaw’s, but probably more correct.When I hear more from Mr: Baxter on the subject I will acquaint you.Mrs: Clark and her daughter are very well, as we are generally. My father is this day four–score & five years old, and his health is yet firm. He often walks three or four miles a day, and seems little fatigued by the exercise—With my own and Mrs Adams’s best love to your wife and family, I am / Dear Sir, Your friend & Hble Servt
				
					Thomas B Adams.
				
				
			